DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 9, 2022.  Claims 1, 2, and 4-20 are currently pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


All rejections set forth under 35 U.S.C. 102 are withdrawn in view of applicants’ amendment and response.


Claims 1, 2, 5, 6, and 8-13 are rejected under 35 U.S.C. 102a1 as being anticipated by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slavtcheff et al, US 6,506,713.
With respect to claim 1, Slavtcheff et al teach an effervescent powder comprising 3% sodium cocoyl isethionate, 2.5% cocoamidopropylbetaine, and 72% sodium bicarbonate/citric acid (col. 8, example 3), and surfactants may be present in these effervescent powders in amounts up to 30% (claim 7).  Sodium bicarbonate and citric acid may be used in preferred amounts as low as 25 and 20% respectively (col. 3, lines 20-39).  Accordingly, it would have been obvious for one of ordinary skill in the art to use a bit more surfactant and a bit less effervescent in example 3 with confidence of forming an effective effervescent cleaner, as these amounts are taught to be typical for effervescent cleaners. 
With respect to claim 14, the same example has 6% sodium methyl cocoyl taurate.  When taurate is the “first” surfactant, the betaine and isethionate are approximately the same weight as the taurate.  
With respect to claims 11, 12, and 20, the examiner maintains that any effervescent powder, well-known in the art, will have the same foaming properties claimed.
With respect to claims 15-19, recall that example 3 uses the very same surfactants claimed, betaine, taurate, and isethionate.  Note that the reference teaches surfactants in approximately equal amounts (2.5% betaine and 3% isethionate), and one surfactant in double the amount of another surfactant (6% taurate and 3% isethionate), and so the examiner maintains it is obvious for persons of skill in the art to use these 3 surfactants in any amount well-known for use in effervescent powders with confidence of forming an effective effervescent powder, and the reference teaches that higher amounts of surfactant may be used.  
Applicants have traversed this rejection on the grounds that the reference does not teach the proportion of components claimed.  The examiner maintains the reference teaches components in preferred amounts that are within the range claimed, and when a composition is claimed which requires two surfactants without limitation, and two buffering agents without limitation, proportions alone cannot be the basis for patentability.

Claims 1, 2, 4-7, 9-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist et al, CA 2,459,164.
Bergquist et al teach an effervescent powder comprising 3.75% sodium lauryl sulfoacetate, 3.75% sodium cocoyl isethionate, and 48% sodium bicarbonate/citric acid (page 3, table IV).  Taurate is a suitable surfactant of the invention and surfactants may be present in preferred amounts as high as 20% (page 9, lines 20-24).  Accordingly, it would have been obvious for one of ordinary skill in the art to use a preferred amount of surfactant in table IV with confidence of forming an effective cosmetic, as these amounts are taught to be typical for effervescent cosmetics. 
  With respect to claims 11, 12, and 20, the examiner maintains that any effervescent powder, well-known in the art, will have the same foaming properties claimed.

Claims 1, 2, 4-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan et al, US 2005/0288208.
Keenan et al teach an effervescent powder comprising 3% Pluracare (an EO/PO nonionic surfactant), 3% lauramidopropyl betaine, and 52% sodium bicarbonate/citric acid (¶91, sample A).  Another composition comprises taurate (¶87, table 1) and the surfactant may be present in preferred amounts as high as 20% (¶16).  Accordingly, it would have been obvious for one of ordinary skill in the art to use a preferred amount of surfactant in sample A with confidence of forming an effective personal cleanser, as these amounts are taught to be typical for effervescent personal cleansers.
With respect to claims 11, 12, and 20, the examiner maintains that any effervescent powder, well-known in the art, will have the same foaming properties claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761